Citation Nr: 0822882	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  05-37 011	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for disability of the left wrist.   

Entitlement to an initial disability rating in excess of 
20 percent for a hiatal hernia with gastroesophageal reflux 
(GERD) and duodenal peptic ulcer disease.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to May 
1946 and from August 1950 to June 1951.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for the veteran's gastrointestinal 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran experiences left wrist pain, fatigue, some 
diminished grip strength, and loss of 5 degrees of 
dorsiflexion and 20 degrees of palmar flexion.


CONCLUSION OF LAW

A disability rating greater than 10 percent for left wrist 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.951, 4.40, 4.45, 4.71, 4.71a, 4.73, 
Diagnostic Codes 5215, 5307, 5326 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA has certain notice obligations 
and a duty to assist the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Regarding a claim for an increased 
evaluation, VA must notify the veteran that the evidence 
required to substantiate the claim includes evidence 
demonstrating a worsening or increase in the severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, general notice that a 
disability rating is determined by application of the 
relevant Diagnostic Code, of criteria required under the 
applicable Diagnostic Code or under alternate Diagnostic 
Codes which would not be satisfied if the claimant 
demonstrated a noticeable worsening and effects of such 
worsening on employment and daily life, and of the types of 
medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the RO 
certified the veteran's claim to the Board of Veterans' 
Appeals (Board) prior to the promulgation of Vazquez-Flores, 
so it is not surprising that the veteran has not received 
notice pursuant to this precedent.  However, in light of the 
circumstances, the Board holds that this deficiency is not 
prejudicial to the veteran's appeal.  Review of the record 
shows that the veteran has pursued multiple claims for an 
increased disability rating for his left wrist disability 
over the years; most recently in 2004, when an increased 
rating was denied by the Board.  The rating criteria 
pertinent to his left wrist have remained the same for many 
years, and he has been informed of the specific criteria, as 
well as the type of evidence required to substantiate his 
claim upon many recent occasions, including in March 2005 and 
March 2006 letters, in addition to multiple explanations as 
to why he did not meet the criteria for higher ratings.  
Additionally, the veteran has demonstrated an understanding 
of these concepts in his written submissions.  Thus, the 
Board holds that a remand for formal Vazquez-Flores 
notification would serve no useful purpose.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record discloses that the VA has met its duty 
to assist the veteran in obtaining relevant evidence 
available to substantiate his claim.  All available records 
pertaining to the issues resolved herein have been obtained 
and associated with the claims folder.  VA examinations have 
been conducted.  VA has satisfied both its duty to notify and 
assist the veteran in this case.




Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In evaluating claims for increased ratings, we must 
evaluate the veteran's condition with a critical eye toward 
the lack of usefulness of the body or system in question.  
38 C.F.R. § 4.10.  

Because the level of a veteran's disability may fluctuate 
over time, the VA is required to consider the level of the 
veteran's impairment throughout the entire appeal period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the United States 
Court of Appeals for Veterans Claims (Court) noted that 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C.A. 
§ 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Historically, service connection was granted and a 
noncompensable disability evaluation was assigned for 
ganglion of the left wrist in 1952.  The veteran is right-
handed, so his left hand is the minor one.  In 1968, the 
veteran underwent exploratory surgery of the left wrist.  No 
cyst was found, but a small muscle hernia was identified.  
Consequently, by a rating decision in June 1968, the service-
connected disability was re-characterized as a small muscle 
hernia of the left wrist and the noncompensable rating was 
continued.  A June 1990 rating decision assigned a 10 percent 
rating, effective from August 1987, for moderate impairment 
under Diagnostic Code 5307.  That rating has remained in 
effect to the present.

A previous appeal for an increased disability rating was 
denied by the Board in August 2004, and his motion for 
reconsideration of that decision was denied in December 2004.  
Since that time, no changes in the condition of the veteran's 
left wrist are reflected in his medical records; in fact, the 
only mention of his left wrist in the records is contained in 
the pharmacy records which show that he continues to take 
prescription medication for pain.  

The veteran underwent a VA examination in connection with 
this appeal in March 2005.  According to the report of this 
examination, the veteran complained of pain in his left wrist 
and diffuse discomfort throughout his left forearm.  He 
reported having decreased left hand strength which affected 
his ability to lift and carry objects.  He reported daily use 
of pain medication, daily use of a left hand splint, and hand 
exercises to relieve pain, as well.  He reported experiencing 
no flare-ups involving the wrist symptomatology.  Upon 
clinical examination, there was no tendon, bone, joint, or 
nerve damage in the left wrist.  There was no muscle 
herniation.  The veteran had a diminished left hand grip, but 
normal left wrist flexion and extension strength, and normal 
second to fifth finger flexion strength.  X-ray studies of 
the left wrist were interpreted as normal except for vascular 
calcification in the soft tissues.  The examiner noted that 
the left wrist muscle group was able to move the joint 
independently throughout the useful range of motion, but was 
limited due to pain and fatigue.  Upon measurement with a 
goniometer, the veteran manifested active dorsiflexion of 0 
to 70 degrees and 0 to 65 degrees against strong resistance.  
Active palmar flexion was measured at 0 to 70 degrees, while 
palmar flexion against strong resistance was 0 to 60 degrees.  
[According to a depiction of joint motion set forth at 
38 C.F.R. § 4.71, Plate I, "standardized" wrist 
dorsiflexion and palmar flexion is 0 to 70 degrees and 0 to 
80 degrees, respectively.]  The examiner commented that the 
veteran's range of left wrist motion was limited mainly due 
to pain and fatigue, although the pain component appeared to 
be of greater functional impact than the fatigue component. 

The muscle injury to the veteran's left, non-dominant wrist 
is currently evaluated as 10 percent disabling using criteria 
found at 38 C.F.R. § 4.73, Diagnostic Code 5307.  Under 
governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes , such as 
this one, may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951.  The 
10 percent rating is thus preserved at that level.  

Diagnostic Code 5307 calls for the assignment of a 30 percent 
rating when there is evidence of severe impairment of the 
affected muscles, a 20 percent evaluation for moderately 
severe impairment, a 10 percent evaluation for moderate 
impairment, and a noncompensable evaluation when there is 
evidence of only slight impairment.  The function considered 
when determining the level of severity of an injury to Muscle 
Group VII is flexion of the wrist and fingers.  The muscles 
considered are those arising from the internal condyle of the 
humerus, flexors of the carpus, long flexors of the fingers 
and thumb, and the pronator.  As the only muscle impairment 
currently shown is some weakness in grip strength, more than 
moderate impairment is not shown and a disability rating in 
excess of 10 percent is not warranted under the provisions of 
Diagnostic Code 5307.

In the effort to determine the most advantageous rating for 
assignment for the veteran's left wrist disability, several 
other diagnostic codes have been reviewed by the Board.  
Specifically, Diagnostic Code 5326 allows for the assignment 
of a 10 percent rating when there is evidence of extensive 
muscle herniation without other injury to the muscle.  
However, no muscle herniation was identified upon the most 
recent VA examination. 

Diagnostic Code 5215 allows for the assignment of a 10 
percent rating for the non-dominant wrist when there is 
evidence of dorsiflexion less than 15 degrees and/or palmar 
flexion limited in line with the forearm.  While the veteran 
has some limitation of left wrist motion, that limitation 
does not begin to approach the amount required for a 
compensable disability rating to be awarded under the 
provisions of Diagnostic Code 5215.  As discussed above, 
38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  Even considering the effect of the veteran's 
demonstrated left wrist pain upon his range of left wrist 
motion, however, the pain and fatigue are not shown to cause 
limitation of motion approaching dorsiflexion of less than 15 
degrees or limitation of palmar flexion in line with the 
forearm, as would be required for a heightened disability 
rating under DeLuca.  Although the veteran's complaints of 
pain, and decreased ability to lift and carry objects with 
his left hand have been considered in conjunction with the 
objective findings of limitation of motion, the Board finds 
that the level of severity of the veteran's left wrist 
disability simply does not meet any criteria for the 
assignment of a higher schedular rating.

Given the evidence of record, the Board finds that a 
disability rating greater than the 10 percent evaluation 
currently assigned would simply be inappropriate for the 
veteran's left wrist disability.  Specifically, there is no 
indication of current muscle herniation or muscle injury 
residuals; the range of motion remaining in the left wrist is 
nowhere near a compensable level of disability based solely 
on limitation of motion; and, limitation of function of the 
left wrist cannot be considered more than moderate based upon 
the medical evidence and the veteran's own assertions.  The 
veteran does not assert that he is unable to perform 
activities of daily living because of pain and limitation in 
his non-dominant hand.  

The medical evidence does not indicate that the veteran has 
experienced any improvement or diminishment in his left wrist 
functioning during the appeal period which would trigger a 
consideration of staged ratings as envisioned by O'Connell 
and Hart. 

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, however, there is no persuasive 
evidence of any unusual or exceptional circumstances such as 
marked interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant referral for 
an extraschedular rating.

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating for his 
left wrist disability and the appeal is denied.


ORDER

A disability rating greater than 10 percent for disability of 
the left wrist is denied.


REMAND

Service connection for a hiatal hernia with GERD and duodenal 
peptic ulcer disease was granted in an August 2005 rating 
action, effective from June 2005, based upon medical evidence 
showing that the veteran's gastrointestinal problems were due 
to the use of pain medication for his service-connected left 
wrist disability over the years.  

The veteran reports receiving his medical care from the VA 
during the relevant time period.  Review of his VA treatment 
records reflects that he continues to take pain medication on 
a regular basis, and that he also takes daily prescription 
medication for his stomach complaints.  The veteran underwent 
a VA examination in connection with his claim for an 
increased rating in July 2005.  According to the report of 
the examination, the veteran was scheduled to have a GI X-ray 
series in the same month, as the examiner deemed the test 
would be helpful to determine the extent of the veteran's 
peptic ulcer disease.  The report of this test, however, is 
not contained in the claims file and thus not available for 
review.  As it appears that the most recent report of such 
testing is dated nearly fifteen years ago, the Board is of 
the opinion that more current information regarding this non-
static disease is required. 

Additionally, we note that the most recent VA treatment 
records which are contained in the file are dated in 2005.  
In light of the guidance set forth in Hart and O'Connell, the 
Board deems that a longitudinal review of all the medical 
evidence relevant to the status of the veteran's 
gastrointestinal disability during the entire appeal period 
should be performed.  Furthermore, any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment and evaluation 
afforded to the veteran at the Ponce, 
Guayamo, and San Juan VA facilities since 
July 2005, to include the report of a GI 
X-ray series performed in July 2005 for 
inclusion in the file.

2.  After the development requested above 
has been completed, the RO should again 
review the record, performing any 
additional evidentiary development which 
may become apparent.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


